Appellant bought 100 mares from appellee, and gave his note, in the sum of $6,400, as purchase money therefor. He also borrowed $100 in cash, and gave his note therefor. These notes were secured by a chattel mortgage upon the said mares and upon three jacks, as additional security. The $100 note fell due on November 1, 1914, and the $6,400 note fell due on December 1, 1915. The chattel mortgage provided that failure to pay the $100 note when due should mature the $6,400 note. Appellant defaulted in the payment of said $100 note, and the other note was declared due, and the property was sold under the mortgage, on June 1, 1915. This suit was brought by appellant against appellee for damages alleged to have accrued to appellant by reason of said sale, appellant alleging that said sale was unauthorized and void, and that appellee had converted said mares and two of said jacks to his own use, and sued for the value thereof. Appellee answered by general denial, and, in the alternative, sued for the principal, interest, and attorney's fees on the notes, and also for certain items of expense alleged to have accrued to appellee in taking care of the mares and jacks prior to the date of the sale in question. Appellee prayed that these items be offset against any judgment that might be rendered in favor of appellant. Tried with jury. Verdict and judgment for appellee, from which this appeal is prosecuted.
The appellant has filed no briefs, and, the appellee having filed his brief asking that the judgment be affirmed, we have examined the record for fundamental error, and, none being apparent, the judgment of the lower court is affirmed. *Page 1083